Exhibit 10.35

Summary of 2011 Executive Officer Compensation

The following shows the current and anticipated annual salary for each of
eLoyalty’s current executive officers:

 

     Current      Effective
As of 4/1/11  

Kelly D. Conway, President and Chief Executive Officer:

   $ 425,000       $ 425,000   

William B. Noon, Vice President and Chief Financial Officer:

   $ 200,000       $ 200,000   

Steven C. Pollema, Vice President, Integrated Contact Solutions Business Unit:

   $ 300,000       $ 300,000   

Christine R. Carsen, Vice President, General Counsel And Corporate Secretary:

   $ 175,000       $ 175,000   

Mr. Conway and Mr. Pollema have target bonus percentages as set forth in their
employment agreements with eLoyalty. Additional information concerning the
compensation of these executive officers is set forth in the Proxy Statement on
Form 14A filed by eLoyalty Corporation with the Securities and Exchange
Commission.